Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing DREYFUS PREMIER INVESTMENT FUNDS Dreyfus Enhanced Income Fund Dreyfus Global Real Estate Securities Fund Dreyfus Large Cap Equity Fund Dreyfus Large Cap Growth Fund Dreyfus Large Cap Value Fund Registration No. 811-6490 Sub-Item 77I On March 18, 2008, the Registrants Board of Directors authorized the creation of a new series of shares, namely Dreyfus Enhanced Income Fund, Dreyfus Global Real Estate Securities Fund, Dreyfus Large Cap Equity Fund, Dreyfus Large Cap Growth Fund and Dreyfus Large Cap Value Fund, descriptions of which appear in the documents incorporated by reference below: 1. The Prospectuses and Statement of Additional Information, incorporated by reference to the Registrants Post-Effective Amendment No. 46 the Registrant's Registration Statement on
